                                                                                Case 5:20-cv-02481-JGB-KK Document 10 Filed 12/16/20 Page 1 of 9 Page ID #:136




                                                                                  1 Wyeth E. Burrows (State Bar No. 203851)
                                                                                    Wburrows@wshblaw.com
                                                                                  2 Steven J. Scordakis (State Bar No. 328752)
                                                                                    Sscordakis@wshblaw.com
                                                                                  3 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                    501 West Broadway, Suite 1200
                                                                                  4 San Diego, California 92101
                                                                                    Phone: 619-849-4900 ♦ Fax: 619-849-4950
                                                                                  5
                                                                                  6 Attorneys for Defendant KNIGHT TRANSPORTATION, INC.
                                                                                  7
                                                                                  8
                                                                                  9                               UNITED STATES DISTRICT COURT
                                                                                 10             CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
                                                                                 11 SIPRIANA NAVARRO,                                    Case No. 5:20-cv-02481-JGB (Kkx)
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                 12
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                                         Plaintiff,                      DEFENDANT KNIGHT
                                                                                 13                                                      TRANSPORTATION, INC.'S
                                                 Attorneys at Law




                                                                                               v.                                        ANSWER TO COMPLAINT
                                                                                 14
                                                                                 15 KNIGHT TRANSPORTATION, INC.;                         The Hon. Jesus G. Bernal
                                                                                    MELISSA PRATT; and DOES 1 to 50
                                                                                 16
                                                                                    inclusive,                                           Trial Date:         None Set
                                                                                 17
                                                                                 18            Defendants.

                                                                                 19
                                                                                               COMES NOW Defendant KNIGHT TRANSPORTATION INC. (hereinafter
                                                                                 20
                                                                                      "Defendant"), for itself alone, by and through its counsel of record, answers to the
                                                                                 21
                                                                                      Complaint of Plaintiff SIPRIANA NAVARRO (hereinafter "Plaintiff"), as follows:
                                                                                 22
                                                                                                              DENIAL OF ALLEGATIONS NOT ADMITTED
                                                                                 23
                                                                                               Except as expressly admitted herein, Defendant denies each and every
                                                                                 24
                                                                                      allegation in Plaintiff's Complaint, including any allegation that may be deemed to
                                                                                 25
                                                                                      be contained in any heading or caption of Plaintiff's Complaint.
                                                                                 26
                                                                                               The following admissions and denials are intended to track the numbered
                                                                                 27
                                                                                      paragraphs of Plaintiff's Complaint.
                                                                                 28
                                                                                      16307086.1:10092-0090                                            Case No. 5:20-cv-00981-JGB-SPx
                                                                                                       DEFENDANT' KNIGHT TRANSPORTATION, INC.'S ANSWER TO COMPLAINT
                                                                                Case 5:20-cv-02481-JGB-KK Document 10 Filed 12/16/20 Page 2 of 9 Page ID #:137




                                                                                  1            1.        Answering paragraph 1 of Plaintiff's Complaint, Defendant is informed
                                                                                  2 and believes that Plaintiff has alleged causes of action against Defendants, KNIGHT
                                                                                  3 TRANSPORTATION INC., MELISSA PRATT, and DOES 1 to 50, inclusive.
                                                                                  4            2.        Answering Paragraph 2 of Plaintiff's Complaint, Defendant admits the
                                                                                  5 allegations contained therein.
                                                                                  6            3.        Answering paragraph 3 of Plaintiff's Complaint, there are no
                                                                                  7 allegations as to this answering Defendant.
                                                                                  8            4.        Answering paragraph 4 of Plaintiff's Complaint, there are no
                                                                                  9 allegations as to this answering Defendant.
                                                                                 10            5.        Answering paragraph 5 of Plaintiff's Complaint, Defendant admits that
                                                                                 11 Defendant MELISSA PRATT is a natural person and that Defendant KNIGHT
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                 12 TRANSPORTATION INC. is a corporation. Defendant lacks knowledge or
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                 13 information sufficient to form a belief about the truth of the remaining allegations
                                                 Attorneys at Law




                                                                                 14 therein.
                                                                                 15            6.        Answering paragraph 6 of Plaintiff's Complaint, there are no
                                                                                 16 allegations as to this answering Defendant and Defendant lacks knowledge or
                                                                                 17 information sufficient to form a belief about the truth of the allegations therein.
                                                                                 18            7.        Answering paragraph 7 of Plaintiff's Complaint, there are no
                                                                                 19 allegations as to this answering Defendant.
                                                                                 20            8.        Answering paragraph 8 of Plaintiff's Complaint, Defendant admits that
                                                                                 21 the injury claimed by Plaintiff occurred within the court's jurisdictional area.
                                                                                 22 Defendant denies that the California Superior Court is the proper court because
                                                                                 23 Defendant has removed this case to the United States District Court, Central District
                                                                                 24 of California, Eastern Division.
                                                                                 25            9.        Answering paragraph 9 of Plaintiff's Complaint, there are no
                                                                                 26 allegations as to this answering Defendant.
                                                                                 27            10.       Answering paragraph 10 of Plaintiff's Complaint, Defendant admits
                                                                                 28 that Plaintiff has asserted claims for motor vehicle negligence and general
                                                                                      16307086.1:10092-0090
                                                                                                                                 -2-                  Case No. 5:20-cv-00981-JGB-SPx
                                                                                                       DEFENDANT KNIGHT TRANSPORTATION, INC.'S ANSWER TO COMPLAINT
                                                                                Case 5:20-cv-02481-JGB-KK Document 10 Filed 12/16/20 Page 3 of 9 Page ID #:138




                                                                                  1 negligence against Defendants. Defendant denies that any damages or harm
                                                                                  2 suffered by Plaintiff was caused, in any way, by Defendant. Defendant denies the
                                                                                  3 remaining allegations therein.
                                                                                  4            11.       Answering paragraph 11 of Plaintiff's Complaint, Defendant lacks
                                                                                  5 knowledge or information sufficient to form a belief about the truth of the
                                                                                  6 allegations therein.
                                                                                  7            12.       Answering paragraph 12 of Plaintiff's Complaint, there are no
                                                                                  8 allegations as to this answering Defendant.
                                                                                  9            13.       Answering paragraph 13 of Plaintiff's Complaint, Defendant admits
                                                                                 10 that the relief sought in this complaint is within the jurisdiction of the California
                                                                                 11 Superior Court and the United States District Court, Central District of California.
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                 12            14.       Answering paragraph 14 of Plaintiff's Complaint, Defendant admits
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                 13 that Plaintiff has asserted a claim for damages in this action. Defendant lacks
                                                 Attorneys at Law




                                                                                 14 knowledge or information sufficient to form a belief about the truth of the
                                                                                 15 allegations therein.
                                                                                 16            15.       Answering paragraph 15 of Plaintiff's Complaint, Defendant lacks
                                                                                 17 knowledge or information sufficient to form a belief about the truth of the
                                                                                 18 allegations therein.
                                                                                 19            16.       With respect to Plaintiff's first cause of action for motor vehicle,
                                                                                 20 including all form allegations contained on page 4 (page 1 of 1), Defendant denies
                                                                                 21 that its actions were negligent and/or that its acts were the proximate cause of
                                                                                 22 Plaintiff's injuries and damages. Defendant admits that the incident occurred on
                                                                                 23 February 23, 2019 at the Interstate-215 Freeway, 200 feet south of Fair Isle Road in
                                                                                 24 the City of Riverside in the State of California. Defendant admits that Defendant
                                                                                 25 MELISSA PRATT was operating a motor vehicle on the day of the incident.
                                                                                 26 Defendant further admits that KNIGHT TRANSPORTATION, INC. employed
                                                                                 27 Defendant MELISSA PRATT and that Defendant MELISSA PRATT acted within
                                                                                 28 the scope of her agency. Defendant further admits that KNIGHT
                                                                                      16307086.1:10092-0090
                                                                                                                                 -3-                  Case No. 5:20-cv-00981-JGB-SPx
                                                                                                       DEFENDANT KNIGHT TRANSPORTATION, INC.'S ANSWER TO COMPLAINT
                                                                                Case 5:20-cv-02481-JGB-KK Document 10 Filed 12/16/20 Page 4 of 9 Page ID #:139




                                                                                  1 TRANSPORTATION, INC owned the motor vehicle being operated by Defendant
                                                                                  2 MELISSA PRATT on the date of the incident. Defendant denies it negligently
                                                                                  3 inspected, maintained, and/or repaired the motor vehicle at issue and/or the result of
                                                                                  4 which caused and or contributed to the alleged incident. Defendant lacks
                                                                                  5 knowledge or information sufficient to form a belief about the truth of the rest of the
                                                                                  6 allegations contained therein.
                                                                                  7            17.       With respect to Plaintiff's second cause of action for general
                                                                                  8 negligence, including all form allegations contained on page 5 (page 1 of 1),
                                                                                  9 Defendant denies its actions were proximate cause of Plaintiff's damages and/or
                                                                                 10 negligently caused the damage to Plaintiff. Defendant admits that the incident
                                                                                 11 occurred on February 23, 2019 at the Interstate-215 Freeway, 200 feet south of Fair
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                 12 Isle Road in the City of Riverside in the State of California. Defendant denies that it
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                 13 negligently owned, entrusted, and/or drove a motor vehicle so as to cause it to strike
                                                 Attorneys at Law




                                                                                 14 Plaintiffs vehicle. Defendant denies its heirs, agents, and/ or employees negligently
                                                                                 15 hired, trained, and supervised Defendants, so as to cause the complained of
                                                                                 16 collision. Defendant lacks knowledge or information sufficient to form a belief
                                                                                 17 about the truth of the remaining allegations therein.
                                                                                 18                                    AFFIRMATIVE DEFENSES
                                                                                 19            18.       Defendant sets forth the following affirmative defenses to Plaintiff's
                                                                                 20 Complaint:
                                                                                 21                                FIRST AFFIRMATIVE DEFENSE
                                                                                 22                                 (FAILURE TO STATE A CLAIM)
                                                                                 23            19.       For a first, separate and affirmative defense to Plaintiff's Complaint,
                                                                                 24 and each and every cause of action on file herein, this answering Defendant asserts
                                                                                 25 that the Complaint fails to state facts sufficient to form a claim for relief
                                                                                 26                               SECOND AFFIRMATIVE DEFENSE
                                                                                 27                                  (ASSUMPTION OF THE RISK)
                                                                                 28            20.       For a second, separate and affirmative defense to Plaintiff's Complaint,
                                                                                      16307086.1:10092-0090
                                                                                                                                 -4-                  Case No. 5:20-cv-00981-JGB-SPx
                                                                                                       DEFENDANT KNIGHT TRANSPORTATION, INC.'S ANSWER TO COMPLAINT
                                                                                Case 5:20-cv-02481-JGB-KK Document 10 Filed 12/16/20 Page 5 of 9 Page ID #:140




                                                                                  1 and each and every cause of action on file herein, this answering Defendant asserts
                                                                                  2 that Plaintiff assumed the risk of injury by her conduct.
                                                                                  3                                THIRD AFFIRMATIVE DEFENSE
                                                                                  4                                     (COMPARATIVE FAULT)
                                                                                  5            21.       For a third, separate and affirmative defense to Plaintiff's Complaint,
                                                                                  6 and each and every cause of action on file herein, this answering Defendant asserts
                                                                                  7 Plaintiff's injuries are attributable in whole or in part to her own comparative fault.
                                                                                  8                               FOURTH AFFIRMATIVE DEFENSE
                                                                                  9                                  (FAULT OF THIRD PARTIES)
                                                                                 10            22.       For a fourth, separate and affirmative defense to Plaintiff's Complaint,
                                                                                 11 and each and every cause of action on file herein, this answering Defendant asserts
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                 12 Plaintiff's damages were caused in whole or in part by the fault of third parties.
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                 13                                FIFTH AFFIRMATIVE DEFENSE
                                                 Attorneys at Law




                                                                                 14                                  (MITIGATION OF DAMAGES)
                                                                                 15            23.       For a fifth, separate and affirmative defense to Plaintiff's Complaint,
                                                                                 16 and each and every cause of action on file herein, this answering Defendant is
                                                                                 17 informed and believes, and thereon alleges, that Plaintiff has failed to mitigate or
                                                                                 18 attempt to mitigate damages, if in fact any damages have been or will be sustained,
                                                                                 19 and any recovery by Plaintiff must be diminished or barred by reason thereof.
                                                                                 20                                SIXTH AFFIRMATIVE DEFENSE
                                                                                 21                                              (LACHES)
                                                                                 22            24.       For a sixth, separate and affirmative defense to Plaintiff's Complaint,
                                                                                 23 and each and every cause of action on file herein, this answering Defendant is
                                                                                 24 informed and believes, and thereon alleges, that Plaintiff is barred from recovery
                                                                                 25 herein by the equitable doctrine of laches.
                                                                                 26                              SEVENTH AFFIRMATIVE DEFENSE
                                                                                 27                                        (UNCLEAN HANDS)
                                                                                 28            25.       For a seventh, separate and affirmative defense to Plaintiff's Complaint,
                                                                                      16307086.1:10092-0090
                                                                                                                                 -5-                  Case No. 5:20-cv-00981-JGB-SPx
                                                                                                       DEFENDANT KNIGHT TRANSPORTATION, INC.'S ANSWER TO COMPLAINT
                                                                                Case 5:20-cv-02481-JGB-KK Document 10 Filed 12/16/20 Page 6 of 9 Page ID #:141




                                                                                  1 and each and every cause of action on file herein this answering Defendant is
                                                                                  2 informed and believes, and thereon alleges, , that Plaintiff is barred from all relief
                                                                                  3 requested in Plaintiffs' Complaint by Plaintiffs' unclean hands and shared fault.
                                                                                  4                                EIGHT AFFIRMATIVE DEFENSE
                                                                                  5                                            (ESTOPPEL)
                                                                                  6            26.       For an eighth, separate and affirmative defense to Plaintiff's Complaint,
                                                                                  7 and each and every cause of action on file herein, this answering Defendant is
                                                                                  8 informed and believes, and thereon alleges, that Plaintiff is barred by the doctrine of
                                                                                  9 estoppel.
                                                                                 10                                NINTH AFFIRMATIVE DEFENSE
                                                                                 11                                  (STATUTE OF LIMITATIONS)
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                 12            27.       For a ninth, separate and affirmative defense to Plaintiff's Complaint,
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                 13 and each and every cause of action on file herein, this answering Defendant is
                                                 Attorneys at Law




                                                                                 14 informed and believes, and thereon alleges, that the Complaint and each and every
                                                                                 15 cause of cause of action therein is barred by all applicable statutes of limitations,
                                                                                 16 notably California Code of Civil Procedure section 335.1.
                                                                                 17                                TENTH AFFIRMATIVE DEFENSE
                                                                                 18               (RESERVATION OF RIGHTS AS TO FURTHER DEFENSES)
                                                                                 19            28.       For an tenth, separate and affirmative defense to Plaintiff's Complaint,
                                                                                 20 and each and every cause of action on file herein, this answering Defendant
                                                                                 21 contends this suit was its first notice of a claim relating to Plaintiff's injuries.
                                                                                 22 Defendant has no knowledge of the circumstances of the alleged injuries and
                                                                                 23 anticipates additional defenses may become apparent through discovery. As such,
                                                                                 24 Defendant reserves its right to raise additional defenses in this litigation.
                                                                                 25                                              PRAYER
                                                                                 26            WHEREFORE, Defendant prays for judgment as follows:
                                                                                 27            1.        That Plaintiff takes nothing by way of her Complaint;
                                                                                 28            2.        That judgment be rendered in favor of this Defendant;
                                                                                      16307086.1:10092-0090
                                                                                                                                 -6-                  Case No. 5:20-cv-00981-JGB-SPx
                                                                                                       DEFENDANT KNIGHT TRANSPORTATION, INC.'S ANSWER TO COMPLAINT
                                                                                Case 5:20-cv-02481-JGB-KK Document 10 Filed 12/16/20 Page 7 of 9 Page ID #:142




                                                                                  1            3.        For costs of suit incurred in defense of this action; and
                                                                                  2            4.        For such other and further relief as this Court may deem just and
                                                                                  3 proper.
                                                                                  4
                                                                                  5                                   DEMAND FOR JURY TRIAL
                                                                                  6            A jury trial is demanded on behalf of this Defendant.
                                                                                  7
                                                                                  8 DATED: December 16, 2020                     WOOD, SMITH, HENNING & BERMAN LLP
                                                                                  9
                                                                                 10                                              By:      /s/ Wyeth E. Burrows
                                                                                 11                                                       WYETH E. BURROWS
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                                                                          STEVEN J. SCORDAKIS
                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                 12
                                        501 WEST BROADWAY, SUITE 1200




                                                                                                                                 Attorneys for Defendant KNIGHT
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                 13                                              TRANSPORTATION, INC.
                                                 Attorneys at Law




                                                                                 14
                                                                                 15
                                                                                 16
                                                                                 17
                                                                                 18
                                                                                 19
                                                                                 20
                                                                                 21
                                                                                 22
                                                                                 23
                                                                                 24
                                                                                 25
                                                                                 26
                                                                                 27
                                                                                 28
                                                                                      16307086.1:10092-0090
                                                                                                                                 -7-                  Case No. 5:20-cv-00981-JGB-SPx
                                                                                                       DEFENDANT KNIGHT TRANSPORTATION, INC.'S ANSWER TO COMPLAINT
                                                                                Case 5:20-cv-02481-JGB-KK Document 10 Filed 12/16/20 Page 8 of 9 Page ID #:143




                                                                                  1                                       PROOF OF SERVICE
                                                                                  2                       Sipriana Navarro v. Knight Transportation, Inc., et al.
                                                                                                           USDC-Central Case No.: 5:20-cv-02481-JGB (KKx)
                                                                                  3
                                                                                            I am employed in the County of San Diego, State of California. I am over the
                                                                                  4 age of eighteen years and not a party to the within action. My business address is
                                                                                    501 West Broadway, Suite 1200, San Diego, CA 92101.
                                                                                  5
                                                                                            On December 16, 2020, I served the following document(s) described as
                                                                                  6 DEFENDANT KNIGHT TRANSPORTATION, INC.'S ANSWER TO
                                                                                    COMPLAINT on the interested parties in this action as follows:
                                                                                  7
                                                                                                               SEE ATTACHED SERVICE LIST
                                                                                  8
                                                                                            BY E-MAIL OR ELECTRONIC TRANSMISSION: Based on a court
                                                                                  9 order or an agreement of the parties to accept service by e-mail or electronic
                                                                                    transmission, I caused the document(s) to be sent from e-mail address
                                                                                 10 mstumbaugh@wshblaw.com to the persons at the electronic notification address
                                                                                    listed in the service list. I did not receive, within a reasonable time after the
                                                                                 11 transmission, any electronic message or other indication that the transmission was
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                    not successful.
                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                 12
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                            I declare under penalty of perjury under the laws of the United States of
                                                                                 13 America that the foregoing is true and correct and that I am employed in the office
                                                 Attorneys at Law




                                                                                    of a member of the bar of this Court at whose direction the service was made.
                                                                                 14
                                                                                            Executed on December 16, 2020, at San Diego, California.
                                                                                 15
                                                                                 16
                                                                                                                                            /s/ Maryellen A. Stumbaugh
                                                                                 17                                                    Maryellen A. Stumbaugh
                                                                                 18
                                                                                 19
                                                                                 20
                                                                                 21
                                                                                 22
                                                                                 23
                                                                                 24
                                                                                 25
                                                                                 26
                                                                                 27
                                                                                 28
                                                                                      16307086.1:10092-0090
                                                                                                                                 -1-                  Case No. 5:20-cv-00981-JGB-SPx
                                                                                                       DEFENDANT KNIGHT TRANSPORTATION, INC.'S ANSWER TO COMPLAINT
                                                                                Case 5:20-cv-02481-JGB-KK Document 10 Filed 12/16/20 Page 9 of 9 Page ID #:144




                                                                                  1                                         SERVICE LIST
                                                                                                          Sipriana Navarro v. Knight Transportation, Inc., et al.
                                                                                  2                        USDC-Central Case No.: 5:20-cv-02481-JGB (KKx)
                                                                                  3 Hussein H. Saleh, Esq.
                                                                                    THE DOMINGUEZ FIRM
                                                                                  4 3250 Wilshire Boulevard, Suite 2200
                                                                                    Los Angeles, CA 90010
                                                                                  5 Tel: 213.388.7788 | Fax: 213.388.9540
                                                                                    Email:
                                                                                  6 hussein.saleh@dominguezfirm.com
                                                                                    Attorneys for Plaintiff SIPRIANA
                                                                                  7 NAVARRO
                                                                                  8
                                                                                  9
                                                                                 10
                                                                                 11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                 12
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                 13
                                                 Attorneys at Law




                                                                                 14
                                                                                 15
                                                                                 16
                                                                                 17
                                                                                 18
                                                                                 19
                                                                                 20
                                                                                 21
                                                                                 22
                                                                                 23
                                                                                 24
                                                                                 25
                                                                                 26
                                                                                 27
                                                                                 28
                                                                                      16307086.1:10092-0090
                                                                                                                                 -2-                  Case No. 5:20-cv-00981-JGB-SPx
                                                                                                       DEFENDANT KNIGHT TRANSPORTATION, INC.'S ANSWER TO COMPLAINT
